DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on December 3, 2019; November 4, 2020; and February 17, 2021 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
3. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “portion protruding externally from the second part, and interferes with a portion of the first part in the fixing mode” of claim 14 must be shown or the feature(s) canceled from the claim(s).  Specifically, fig. 14 shows the protrusion 435 interfering with the engaging protrusion 319 of the first connection member 310. However, the first connection member is a feature of the third part, not the first part as specified in the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
4. The disclosure is objected to because of the following informalities:
Page 7, paragraph 0048, lines 2-3, “a first part 100 having a dust collection unit 110” should read “a first part 100 having a dust collection unit [[110]] 130”
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
5. Claims 1 and 13 are objected to because of the following informalities:  
Claim 1, last 2 lines, “a fixing mode in which the first and second parts are not rotated” should read “a fixing mode in which the first and second parts are not rotated with respect to each other”
Claim 13, line 2, “a first part configured to including a dust collection unit” should read “a first part configured to include a dust collection unit”
Appropriate correction is required.
Claim Interpretation
6. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, “a third part configured to rotatably connect the first and second parts with each other”. Further, proper structure is provided in the specification for performing the functional language. The structure is identified as the first connection member and the second connection member (paragraph 0009 of applicant’s specification).
Claim 1, “a mode setting unit configured to be disposed inside the second part to selectively lock and unlock the third part”. Further, proper structure is provided in the specification for performing the functional language. The structure is identified as the locking protrusion, the latch, the holder, the elastic 
Claim 5, “an elastic member for elastically supporting the latch”. Further, proper structure is provided in the specification for performing the functional language. The structure is identified as the elastic member 470 shown in fig. 12. 
Claim 13, “a mode setting unit configured to set a rotating mode”. Further, proper structure is provided in the specification for performing the functional language. The structure is identified as the locking protrusion, the latch, the holder, the elastic member, and the button (paragraphs 0022, 0095 and 00108 of the applicant’s specification). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, lines 2-3, The claim language recites “a first part configured to including a dust collection unit having a suction hole formed in a tip thereof”. The term “thereof” lacks antecedent basis because it is not precisely clear if the term “thereof” is referencing the first part or the dust collecting unit. 
Claim 13, lines 3-4, The claim language recites “and detachably mounted in a mounting space communicating with the suction hole”. It is not precisely clear if this limitation is in regards to the “first part” or the “dust collection unit”. Specifically, it is not precisely clear if the “first part” or the “dust collection unit” is to be detachably mounted. 
 Claim 13, line 10, The claim language recites “and rotatably connected to the first connection member by a rotation shaft”. It is not precisely clear if this limitation is in regards to the “third part” or the “second connection member”. 
Claims 14-15 are rejected for depending upon a rejected base claim. 
Claim Rejections - 35 USC § 103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US PGPUB 20170319025), hereinafter, Hu.
Regarding claim 1, Hu teaches a handy-stick type vacuum cleaner (fig. 9) comprising: 
a first part (fig. 9, body 31; paragraph 0139) configured to include a dust collection unit (fig. 9, dust cup 37; paragraph 0139); 
a second part (fig. 9, Hu’s second part includes the motor housing 21, the brushroll casing 12, and the motor 22 (Hu’s fig. 9 does not explicitly teach there is a motor in the motor housing, but paragraph 0141 teaches a motor is present in the  configured to include a suction motor (motor 22, paragraph 0141) and a handle (Hu’s brushroll casing 12 qualifies as a “handle” because it is capable of being pushed or pulled by the user in order to manipulate the position of Hu’s vacuum)
a third part (figs 9-10, bridging member 32) configured to rotatably connect the first and second parts with each other (paragraphs 0140-0141, “the bridging member 32 and the motor housing 21 are rotatably connected” and “the bridging member 32 is provided to the motor housing 21 and connected to the body 31” teaches a third part configured to rotatably connect the first and second parts with each other. As noted above, “a third part” invokes 35 USC 112(f). Hu’s structure of the bridging member 32 qualifies as “equivalents thereof” because it performs the claimed function.) 
Hu’s embodiment taught in Figs. 9-10 (paragraphs 0139-0141) does not explicitly teach a mode setting unit configured to be disposed inside the second part to selectively lock and unlock the third part, and set a rotating mode in which the first and second parts are rotated with respect to each other and a fixing mode in which the first and second parts are not rotated.
However, Hu’s embodiment taught in Figs. 1-4 (paragraphs 0131-0132) teaches a mode setting unit (fig. 2; movable block 41, elastic member 42, accommodating groove 12a, limiting groove 32a) configured to be disposed inside the second part (As noted above, Hu’s brushroll casing 12 is part of the “second part”. In fig 2, the accommodating groove 12a is formed in the brush roll casing 12. (paragraph 0131)) to selectively lock and unlock the third part (paragraph 0132; the third part (bridging member 32) is selectively locked if the movable block 41 cooperates with the limiting groove 32a (fig. 2). Further, the third part (bridging member 32) is , and set a rotating mode in which the first and second parts are rotated with respect to each other (fig. 4 represents a rotating mode. When the movable block does not cooperate with the limiting groove 32a, the first and second parts are allowed to rotate with respect to each other (paragraph 0132)) and a fixing mode in which the first and second parts are not rotated (Fig. 2 represents a fixing mode. When the movable block cooperates with the limiting groove 32a, the first and second parts are not allowed to rotate (paragraph 0132)) (As noted above, “a mode setting unit” invokes 35 USC 112(f). Hu’s structure of the movable block 41, elastic member 42, accommodating groove 12a, and limiting groove 32a qualify as “equivalents thereof” because they perform the claimed function.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu’s embodiment as taught in Figs. 9-10 (paragraphs 0139-0141) to incorporate the teachings of Hu’s embodiment as taught in Figs. 1-4 (paragraphs 0131-0132) to provide a vacuum having a first part, a second part, a third part, and a mode setting unit to selectively lock and unlock the third part. Doing so would prevent Hu’s vacuum from inadvertently rotating during storage or transportation. 
Regarding claim 9, Hu, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, the same modification of Hu teaches wherein in the fixing mode, an axis of the first part in a length direction and an axis of the second part in a length direction are in parallel to each other (See Hu’s annotated fig. 1 below. Fig. 1 shows Hu’s vacuum in the fixing mode, as described in the rejection of claim 1. As shown below, Hu’s vacuum teaches an axis of , 

    PNG
    media_image1.png
    1024
    376
    media_image1.png
    Greyscale

and wherein in the rotating mode, the axis of the first part in the length direction and the axis of the second part in the length direction form an obtuse angle (See Hu’s annotated fig. 3 below. Fig. 3 shows Hu’s vacuum in the rotating mode, as described in the rejection of claim 1. As shown below, Hu’s vacuum teaches the axis of the first part in the length direction and the axis of the second part in the length direction form an obtuse angle.).  

    PNG
    media_image2.png
    538
    455
    media_image2.png
    Greyscale

Regarding claim 10, Hu, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, the same modification of Hu teaches wherein the first and second parts communicate with each other through a flexible tube (fig. 9; hose 52, air-inlet pipe 51, and dirty air output pipe 214 together form a flexible tube which communicates between the first and second parts).  
Regarding claim 11, Hu, as modified, teaches the claimed invention as rejected above in claim 10. Additionally, the same modification of Hu teaches wherein the flexible tube is disposed inside the third part (“the bridging member 32 is provided with a first clearance groove for avoiding the dirty air output pipe” and “When the body is in the upright state, the dirty air output pipe on the motor housing is clamped in the first clearance groove of the bridging member” (paragraph 0155) teach wherein the flexible tube is disposed inside the third part.  
Regarding claim 12, Hu, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, the same modification of Hu teaches wherein an angle at which the first part is rotatable with respect to the second part is an acute or obtuse angle (See Hu’s annotated fig. 3 below. The annotated fig. 3 shows an acute angle formed between a longitudinal axis of the first part and a longitudinal axis of the second part).  

    PNG
    media_image3.png
    767
    465
    media_image3.png
    Greyscale

Allowable Subject Matter
9. Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 2, Hu is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural relationship of the second connection member rotatably connected to the first connection member, as particularly claimed in combination with all other elements of claim 1.
Claims 3-8 have been indicated as allowable subject matter for depending from claim 2.
Regarding claim 13, Hu is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural relationship of the second connection member rotatably connected to the first connection member, as particularly claimed in combination with all other elements of claim 13.
Claims 14-15 have been indicated as allowable subject matter for depending from claim 13.
Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US PGPUB 20190343356) teaches a very similar device but it does not qualify as prior art. 
Conrad (US PGPUB 20190328188) teaches a hand vacuum with a swivel mounted handle. Conrad does not teach a motor in the handle.
Zhang (US PGPUB 20190059672) teaches a swivel joint for a hand-held vacuum cleaner. 
Rosenzweig (US PGPUB 20110219557) teaches a floor cleaning device with a swivel handle member
Innes et al. (US PGPUB 20170112343) teaches a vacuum cleaning device with a foldable wand. 
Walker (US PGPUB 20180132683) teaches a cleaning device with a rotating nozzle. 
Robinson et al. (US PGPUB 20170209011) teaches a dust collecting unit which slides with respect to the handle member (fig. 4). 
Han et al. (US PGPUB 20160287042) teaches a vacuum cleaner but fails to teach a mode setting unit. 
Hiroshi (JP 2005270312) teaches a vacuum where the dust unit disconnects from the motor so that the dust unit can be cleaned thoroughly (fig. 7). 
Walker et al. (US PGPUB 20070033765) teaches a vacuum cleaner with a rotating nozzle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723